Citation Nr: 1703392	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-06 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for compression fracture of the lumbar spine. 

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with compression fracture of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1987 to February 1990, and from August 1990 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran was initially represented in this case by the Disabled American Veterans.  He subsequently appointed the Tennessee Department of Veterans Affairs as his representative in June 2012.  He later changed his representation to agent Christopher L. Loiacono in March 2013.  In February 2014, the Veteran once again changed his representation to the Tennessee Department of Veterans Affairs.  In November 2014, the Veteran appointed agent Christopher L. Loiacono as his current representative.

In an April 2014 Decision Review Officer decision, the RO granted a separate 10 percent disability rating for radiculopathy of the left lower extremity associated with compression fracture of the lumbar spine, effective from January 7, 2013.  This issue is considered to be part of the Veteran's appeal for an increased rating for his compression fracture of the lumbar spine.
The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

During the February 2016 Board hearing, the Veteran asserted that he was unable to work as a result of his compression fracture of the lumbar spine and radiculopathy of the left lower extremity.  See February 2016 Board Hearing Transcript, page 9.  The Board acknowledges that the issue of entitlement to a TDIU was denied by the RO in an August 2016 rating decision.  However, the claim for a TDIU remains in appellate status as it is part and parcel of the Veteran's increased rating claims for his compression fracture of the lumbar spine and radiculopathy of the left lower extremity.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran was last provided with a VA examination to evaluate his service-connected compression fracture of the lumbar spine in June 2016.  However, the examination report does not show that the examiner tested for pain in passive motion.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  The Board therefore finds that a remand is needed to obtain an adequate VA examination to evaluate the Veteran's compression fracture of the lumbar spine under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that any decision with respect to the increased rating claim remanded herein may affect the Veteran's claims for a TDIU and an initial increased rating for radiculopathy of the left lower extremity.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of these claims must be deferred until the appropriate actions concerning the Veteran's increased rating claim for his compression fracture of the lumbar spine are completed and the matter is either resolved or prepared for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his compression fracture of the lumbar spine and radiculopathy of the left lower extremity.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Memphis VA Medical Center, dated since June 2016.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his compression fracture of the lumbar spine and radiculopathy of the left lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the compression fracture of the lumbar spine and radiculopathy of the left lower extremity under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his compression fracture of the lumbar spine, to include radiculopathy of the left lower extremity.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




